                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DMSION
                                  No. 4:19-CV-91-D


ALICE TATE,                                   )
                                              )
                               Plaintiff,     )
                                              )
                    v.                        )               ORDER
                                              )
CAMP LEJEUNE,                                 )
                                              )
                               Defendant.     )


       On March 13, 2020, Alice Tate (''Tate" or ''plaintiff"), proceeding nm~ filed a motion that

the court interprets as a motion for reconsideration [D.E. 17]. The defendant did not respond.

       .The court does not analyze Tate's motion under Federal Rule of Civil Procedure 59(e)

because it is untimely under that rule. "A motion to alter or amend a judgment must be filed no later

than 28 days after the entry ofthe judgment." Fed. R. Civ. P. 59(e); see Aikens v. Ingr~ 652 F.3d

496, 501 (4th Cir. 2011) (en bane). On December 30, 2019, the court granted defendant's motion

to dismiss and entered judgment. See [D.E. 15, 16]. Thus, January 27, 2020, was Tate's deadline

to file a motion under Rule 59(e). See,~ Fed. R. Civ. P. 6(a) (explaining computation of time);

Bolden v. McCabe. Weisberg & Conway, LLC, No. DKC 13-1265, 2014 WL 994066, at *1 n.1 (D.

Md. Mar. 13, 2014) (unpublished) {"[T]he time to file a Rule 59(e) motion begins to run on the date

when an order disposing of the motion is entered."), aff'g, 584 F. App'x 68 (4th Cir. 2014) (per

curiam) (unpublished). The court cannot extend the time for filing a Rule 59(e) motion. See Fed.
R. Civ. P. 6(b)(2); Panhorstv. United States, 241 F.3d 367,370 (4th Cir. 2001). Accordingly, Tate's

motionisuntimelyunderRule 59(e). Cf. Houston v. Lack, 487U.S. 266, 275--76 (1988); Lewis v.

Richmond City Police De,p't 947 F.2d 733, 736 (4th Cir. 1991) (per curiam).

       "Federal Rule of Civil Procedure 60(b) authorizes a district court to grant relief from a final




           Case 4:19-cv-00091-D Document 18 Filed 05/15/20 Page 1 of 2
judgment for five enumerated reasons or for 'any other reason that justifies relief."' Aikens, 6S2

F.3d at S00 (quoting Fed. R. Civ. P. 60(b)). Under Rule 60(b), amovant first must demonstrate that ·

her motion is timely, that the movant has a meritorious claim or defense, that the opposing party will

not suffer unfair prejudice from setting aside the judgment, and that exceptional circumstances

warrant the relief. See Robinson v. Wix Filtration Corp., 599 F.3d 403,412 n.12 (4th Cir. 2010);

Nat'l CreditUnionAdmin. Bd. v. Gray. 1 F.3d262, 264 (4th Cir. 1993). Ifamovantsatisfiesthese

threshold conditions, she must then "satisfy one ofthe six enumerated grounds for relief under Rule

60(b)." Gray. 1 F.3d at 266.

       Tate does not articulate and cannot prove a threshold showing under Rule 60. Cf. [D.E. 17]

1-3. Even if the court assumes that Tate establishes the threshold conditions, Tate cannot

demonstrate any of the six grounds for relief under Rule 60(b). See, e.g., Robinson, 599 F.3d at

412-13. Accordingly, the court denies Tate's motion.

       In sum, plaintiff's motion [D.E. 17] is DENIED.

       SO ORDERED. This 1 S day of May 2020.



                                                        JSC.DEVERill
                                                        United States District Judge




                                                  2



           Case 4:19-cv-00091-D Document 18 Filed 05/15/20 Page 2 of 2
